Per Curiam.
The plaintiff entrusted several rugs to the defendant to clean. One of them, on being unpacked several months later, had a number of holes or tears in it, and the plaintiff claimed that this was due to negligent handling by the defendant, and that the rug was thereby rendered worthless. The defendant claimed that the condition of the rug was not due to its' fault, but that the holes were such as could have been caused by the acid from a radio battery. On the trial, the defendant was allowed to demonstrate the effect of such acid with another' rug. It appeared that the plaintiff had had a radio in the room where the rug had been used, but beyond this the case shows little or nothing. The cleaner who worked on the rug was not' produced as a witness.
In this state'of the evidence it is claimed that the trial judge, sitting without a jury, ought to have found, on the facts, for the defendant, because any. presumption of negligence arising from the condition of the rug had been conclusively rebutted. We are unable to agree with this view, and think that on the questions of the evidence the case was one of fact for the determination of the trial judge, sitting without a jury, and that as there was evidence before him tending to show negligence by the defendant, his finding in that regard cannot be disturbed here.
The judgment will be affirmed, with costs.